Citation Nr: 1024832	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-31 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

V. Chiappetta


INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1964 to March 1967. 

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied the Veteran's service-connection claim for 
bilateral hearing loss.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Acting Veterans Law Judge at the Waco RO in 
March 2010.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.


FINDING OF FACT

The competent evidence of record is in equipoise as to whether 
the Veteran's currently diagnosed bilateral hearing loss is 
etiologically related to his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
bilateral hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002);          38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service-connection claim in December 2005.  This letter appears 
to be adequate.  The Board need not, however, discuss in detail 
the sufficiency of the VCAA notice letter in light of the fact 
that the Board is granting the Veteran's claim.  Any potential 
error on the part of VA in complying with the provisions of the 
VCAA has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

The Board also notes that the Veteran has been provided notice 
regarding degree of disability and effective date pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) in a letter dated 
February 15, 2007.  As discussed in detail below, the Board is 
granting the Veteran's claim.  It is not the Board's 
responsibility to assign a disability rating or an effective date 
in the first instance.  The Board is confident that if required, 
the Veteran will be afforded any additional appropriate notice 
needed under Dingess.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been afforded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative, and testified before the undersigned at a 
personal hearing in March 2010.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
For certain chronic disorders, including sensorineural hearing 
loss, service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1)  evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection - hearing loss

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R.       § 3.102 (2009).

Analysis

In essence, the Veteran contends that he has a current bilateral 
hearing loss disability that is directly related to in-service 
acoustic trauma experienced during his active-duty service.

As noted above, in order to establish service connection for the 
claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson, 12 Vet. App. at 253 (1999).  

With respect to Hickson element (1), the record clearly indicates 
that the Veteran currently experiences severe sensorineural 
hearing loss of both ears.  See the August 2007 VA examiner's 
report, page 2.  Accordingly, current disability is shown, and 
Hickson element (1) is satisfied.

With respect to Hickson element (2), the Board will separately 
address in-service disease and injury.

Concerning in-service disease, the Veteran's service records do 
not include documentation of any complaints of, or treatment for 
sensorineural hearing loss.  However, as will be discussed below, 
it does not appear that the Veteran's March 1967 separation 
examination included an evaluation of the Veteran's hearing 
acuity.

Concerning in-service injury, the Veteran asserts that while 
serving in the 24th Evacuation Hospital in Vietnam, he sustained 
severe acoustic trauma following an explosion at the Long Binh 
Ammunition Dump, just blocks away.  See the Veteran's December 4, 
2005 letter to the RO.  He has submitted Internet printouts that 
verify the occurrence of this explosion in early February 1967.  
The Veteran  has also submitted a September 2007 lay statement 
from a fellow service member, T.P., who pertinently indicated 
that he was with the Veteran in Vietnam at the time of this 
explosion.  Indeed, the Veteran's DD-214 specifically notes that 
his last duty assignment before his separation from service in 
March 1967 was with the 24th Evacuation Hospital in the Republic 
of Vietnam.  

The Board finds no reason to doubt the Veteran's statements.  
Indeed, the Veteran is competent to testify as to his own 
observations, to include whether he was exposed to loud noises in 
an in-service explosion.  Cf. Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Moreover, the Veteran's service records and T.P.'s 
lay statement confirm that the  Veteran served with the 24th 
Evacuation Hospital in Vietnam at the time of the explosion.  
There is no evidence of record that is against the Veteran's 
assertions, and the undersigned pertinently found the Veteran's 
hearing testimony "highly credible."  See the March 2010 
hearing transcript, page 16.  The Board therefore finds that in-
service injury to the ears is demonstrated.  Hickson element (2) 
is also satisfied.     

Moving to crucial Hickson element (3), nexus or relationship, the 
question presented in this case, i.e. the relationship, if any, 
between the Veteran's sensorineural hearing loss disability and 
his military service, is essentially medical in nature.  The 
Board is prohibited from exercising its own independent judgment 
to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In August 2007, the Veteran underwent a VA audiological 
examination.  After review of the Veteran's claims file and upon 
audiometric testing, the VA examiner opined that it was "less 
likely than not that [the Veteran's] hearing loss is a result of 
military noise exposure."  In support of her conclusion, the VA 
examiner pointed out that the Veteran had "normal hearing at 
induction and at discharge."                See the August 2007 
VA examiner's report, page 3.  Although the Veteran's service 
records clearly demonstrate that the Veteran had unimpaired 
hearing acuity upon enlistment in 1964, the Veteran's examination 
upon separation in 1967 crucially did not include an audiometric 
examination.  In so far as the August 2007 VA examiner relied on 
results of a hearing test that was never administered in 
formulating her negative nexus opinion, the Board finds her 
examination report inadequate.   

Generally speaking, the Board will remand a veteran's claim in 
this situation to afford that veteran a new VA examination.  
However, after a review of the record as  a whole, the Board does 
not believe a new examination is necessary in this case, as the 
evidence for and against the Veteran's claim is, at the very 
least, in equipoise.  

Indeed, the Veteran has submitted a private medical opinion from 
Dr. R.J.B., who pertinently noted after a review of the Veteran's 
history and upon audiometric testing that the Veteran's hearing 
loss "is most probably related to excess noise exposure, 
probably incurred in his military service."  See the October 16, 
2007 letter from Dr. R.J.B.  Similarly, a prior treatment report 
of Dr. R.J.B. dated in 1997 [eight years before the Veteran filed 
his claim for service connection] also identifies sensorineural 
hearing loss, as well as a history of noise exposure in the Army.                  
See the Veteran's July 1997 Audiological Evaluation report of Dr. 
R.J.B.  A third examiner pertinently indicated in November 2006 
that the Veteran has had hearing loss for over 30 years.   See 
the November 8, 2006 report of Dr. D.G.  

Although these opinions do not specifically attribute the 
Veteran's hearing loss to the in-service explosion described 
above, the Board finds that at the very least, there exists an 
approximate balance of evidence for and against a finding that a 
relationship exists between the Veteran's current hearing loss 
disability and his active duty service.
  
When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable doubt in 
favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2009).  Accordingly, with resolution of doubt in 
the Veteran's favor, the Board concludes that Hickson element (3) 
is also satisfied, and a grant of service connection for 
bilateral hearing loss is warranted.  
ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


